Citation Nr: 0912000	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-19 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Veteran testified at a hearing at the RO before the 
undersigned in December 2007.  A transcript of the proceeding 
is of record.  The Board remanded the bilateral hearing loss 
claim in January 2008 for further development and 
consideration. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy.

2.  A bilateral hearing loss disability did not have its 
onset in service, was not manifest to a compensable degree 
within a year after service, and is not attributable to 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may sensorineural hearing loss be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1154, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the Veteran pre-adjudication notice by letter 
dated in December 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, obtained a medical opinion as 
to the etiology and severity of the claimed disability, and 
afforded the Veteran the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

The Veteran failed to report for a VA audiological 
examination in February 2005.  Accordingly, the claim was 
remanded to provide the Veteran another VA examination with 
an opinion regarding the etiology of his bilateral hearing 
loss.  The Veteran failed to report for another VA 
audiological examination in September 2008.  The agency of 
original jurisdiction (AOJ) subsequently obtained a VA 
medical opinion regarding the etiology of the Veteran's 
bilateral hearing loss.  

The medical evidence of record is sufficient to adjudicate 
the Veteran's service connection claim without further 
development and additional efforts to assist or notify the 
Veteran would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  Therefore, the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.



II.  Analysis

The Veteran's service treatment records are negative for any 
findings, complaints, or treatment of bilateral hearing loss.  
He was treated for an earache in December 1944, and a left 
ear fungus infection in July 1945.  The Veteran underwent a 
private audiological examination in November 2004, in which 
bilateral hearing loss was diagnosed.  However, no opinion 
regarding the etiology the condition was rendered.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In addition, service connection may be 
granted for chronic diseases, including organic disease of 
the nervous system to include sensorineural hearing loss, if 
manifested to a compensable degree within one year following 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish service connection for a disability, there must 
be: (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) competent evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Impaired hearing shall be considered a disability when the 
auditory thresholds in any of the frequencies of 500, 1,000, 
2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores are 94 
percent or less.  38 C.F.R. § 3.385.

The Veteran has asserted that his hearing loss disability is 
the result of noise exposure during service, to include 
combat during his service in World War II.  He also maintains 
that his treatment of an ear infection in service proves that 
his bilateral hearing loss began is service.  He also notes 
that he has had hearing loss since separation from service.  
The Veteran is a combat veteran.  Thus, he entitled to the 
application of 38 U.S.C.A. § 1154(b).  The statute provides 
the following:

The Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.

Section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.

The Veteran is competent to report he noticed hearing loss in 
service.  In fact, the Board accepts that the Veteran was 
exposed to noise during combat and that he experienced 
periods of hearing loss during service.  Section 1154(b) 
addresses the combat veteran's ability to allege that an 
event occurred in service while engaging in combat.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That 
section, however, does not address the questions of either 
the existence of a current disability or nexus to service, 
for both of which competent evidence is generally required.  
Id. citing Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  
Thus, the Veteran's combat status allows him to allege 
hearing loss in service.  Whether such conditions were 
chronic or were related to service requires competent 
evidence.  

A VA opinion was rendered in January 2009.  After a review of 
the Veteran's claims file, the examiner stated that National 
Academy of Sciences Institute of Medicine (IOM) studies have 
shown that there is no scientific data to connect late-onset 
noise related hearing loss to inservice noise exposure.  The 
examiner noted that the Veteran's hearing loss first became 
manifest nearly 58 years following service, with 35 years of 
post-service occupational noise exposure.  The examiner 
concluded that the Veteran's bilateral hearing loss was not 
related to service.  The Board finds the opinion of the VA 
audiological examiner to be more probative than the Veteran's 
lay opinion, and consistent with the record.  The examiner 
reviewed the claims file.

A veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992).  The Veteran did not 
initiate this claim until 2004, almost 58 years after 
service, even though he requested service connection for 2 
different conditions in December 1950.   A 58 year period 
after separation from service, without diagnosis or treatment 
is evidence that there has not been a continuity of 
symptomatology from any incident of service, and it weighs 
heavily against the claim on a direct basis.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (aggravation 
in service may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  In addition, the Veteran's claim of continuity of 
symptomatology is inconsistent with the more probative 
contemporaneous record, i.e., the January 2009 VA medical 
opinion that the Veteran's hearing loss was not caused by 
service.

The Veteran genuinely believes that his bilateral hearing 
loss was incurred in service.  The Veteran is competent to 
comment on his symptoms.  However, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology of 
bilateral hearing loss, or that inservice earaches or 
infections are the first manifestations of hearing loss, and 
his views are of no probative value.  And, even if his 
opinion was entitled to be accorded some probative value, it 
is far outweighed by the detailed January 2009 VA opinion 
provided by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent 
testimony "can be rejected only if found to be mistaken or 
otherwise deemed not credible"); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006)).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  







____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


